         Case 8:18-cr-00095-GJH Document 50-1 Filed 04/04/19 Page 1 of 2
                                                                             ~I,./      FILED __  --   E!>lTn:'1ED
                                                                                        LOGGED,__    - R~nC:"'C!)
                                                                            ---
                                       ATTACHMENT         A                               APR '_ 2 2019
                                                                                           AT GREENBt:\T ~ ,'-T
                                  STIPULATION       OF FACTS                         CLERK.U.S,DI~TI1'~ '~.':"
                                                                                       DISTRICT 0,. tJI", ,y ~N uZPlI"r'(
                                                                              BY
         The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the followingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.               '

        On August 11, 2017, in the District of Maryland, the Defendant, CORON DEMON
JOHNSON, a/k/a "Savage" ("JOHNSON"), knowingly and intentionally distributed to Victim
A a quantity of a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, and death resulted from Victim A's use of such substance.

        On August 11, 2017, around 5:30 p.m. JOHNSON met with Victim A at a CVS in
Annapolis, Maryland, in order to sell heroin to Victim A. JOHNSON sold Victim A heroin, and
following their meeting, Victim A returned to her family's home in Bowie, Maryland, and retreated
to her bedroom.

        On August 12, 2017, a little after 11:00 a.m., Victim A's father found Victim A lying
unresponsive on Victim A's bed. Victim A was holding Victim A's cell phone. First responders
arrived within minutes and administered CPR. Victim A was pronounced dead at 11:08 a.m. Law
enforcement officers recovered a paper fold containing .025 grams of heroin and Victim A's cell
phone, both of which were located next to Victim A's body. The medical examiner performed an
autopsy on Victim A and determined that Victim A's cause of death was heroin intoxication.
Victim A died as a result of ingesting the heroin JOHNSON gave to Victim A. But for the use of
the heroin provided to Victim A by JOHNSON, Victim A would not have died.

         Following Victim A's death, on August 12,2017, law enforcement officers took possession
of Victim A's cell phone. While the phone was in the possession oflaw enforcement and following
Victim A's fatal overdose, JOHNSON texted Victim A asking if Victim A was "coming get some
this fire today." A law enforcement officer, acting as Victim A, responded to JOHNSON. Via text,
JOHNSON arranged to meet with the law enforcement officer posing as Victim A in Bowie,
Maryland, for the purpose of selling Victim A $139 worth of heroin.

        At approximately 9:39 p.m. on August 12, 2017, JOHNSON texted the law enforcement
officer posing as Victim A to let Victim A know that JOHNSON had arrived at the meeting location
in Bowie, Maryland, where JOHNSON was planning to sell Victim A heroin. At this time, law
enforcement officers initiated a traffic stop. JOHNSON had been riding in the passenger seat of a
white Jeep Grand Cherokee. There were three other people in the car with JOHNSON at the time
of the traffic stop, including two minor children. When JOHNSON got out of the Jeep, he had a
white powder residue on his pants.

        After removing the occupants from the Jeep, law enforcement officers conducted a K-9 scan
of the car. In preparation for the scan, law enforcement officers did a sweep of the vehicle and
located and removed a paper fold with powder residue on the floorboard of the passenger side of
the car where JOHNSON had been sitting. At the time of the stop, JOHNSON was in possession

                                                9
         Case 8:18-cr-00095-GJH Document 50-1 Filed 04/04/19 Page 2 of 2



of the cellphone that he had been using to text the law enforcement officer who was posing as
Victim A.

         Following the traffic stop in Bowie, JOHNSON was lawfully detained by law enforcement
officers. JOHNSON waived his Miranda rights and provided a recorded statement to law
enforcement officers. JOHNSON stated that he had been selling heroin since he was 19 years old
and that he primarily distributes in the Newtowne-20 section of Annapolis. JOHNSON positively
identified a picture of Victim A as the person he was supposed to be meeting in Bowie the night of
the traffic stop, although he did not know Victim A's name. JOHNSON admitted that he had been
in Bowie, Maryland, in order to meet Victim A, but JOHNSON claimed that Victim A owed him
$139 for a previous narcotics transaction. JOHNSON said he last saw Victim A the day before at
the CVS in the Newtowne section of Annapolis where JOHNSON sold Victim A 0.2 grams of
heroin for $20 in a paper fold.

       SO STIPULATED:

                                          c££e.oo
                                            Erin B. Pulice
                                            Kelly O. Hayes
                                            Assistant United States Attorneys




                                            Coron Demon Johnson
                                            Defen ant




                                                    alE. Lawlor, Esq.
                                                      1for Defendant




                                               10
